Title: From John Adams to James McHenry, 18 May 1799
From: Adams, John
To: McHenry, James



Sir
Quincy May 18th 1799

As we have taken Capt. Chandler & Lieut. Flagg from the volunteer company of cadet Infantry of Worcester in Massachusetts into the regular army, other officers must be appointed: Thomas Denny Capt. Nathan Felton Lieut. Enoch Flagg second lieutenant are recommended to me by the company and others as suitable characters for the officers & I pray you to send their commissions accordingly as soon as possible.
I am &c.
